17 Mich. App. 406 (1969)
169 N.W.2d 507
PEOPLE
v.
SPRINGER
Docket No. 5,715.
Michigan Court of Appeals.
Decided May 27, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Donald A. Burge, Prosecuting Attorney, and Dennis L. McCune, Assistant Prosecuting Attorney, for the people.
Thompson Bennett, for defendant on appeal.
*407 BEFORE: J.H. GILLIS, P.J., and R.B. BURNS and V.J. BRENNAN, JJ.
PER CURIAM:
On January 16, 1967, defendant John Springer, without the assistance of counsel, entered a plea of guilty to a charge of larceny of an amount in excess of $100 in violation of CLS 1961 § 750.356 (Stat Ann 1969 Cum Supp § 28.588). He was convicted and sentenced to 2 years' probation with the first 60 days in the county jail. On October 23, 1967, defendant was again convicted, on a plea of guilty, of larceny. On the same day notice of probation violation charges was served on defendant and a hearing was held regarding said alleged violation; i.e., the larceny. Defendant pled guilty to violation of probation and on October 24, 1967, his probation was revoked and he was sentenced to serve 2-1/2 to 5 years.
Defendant appeals, alleging he did not intelligently and competently waive his right to counsel during the January 16, 1967, proceedings. He also alleges the transcript of the October 23, 1967 hearings, regarding his alleged probation violation, does not clearly indicate he received written notice of the charges of probation violation required under CL 1948, § 771.4 (Stat Ann 1954 Rev § 28.1134).
A complete examination of the transcript of the January 16, 1967, proceeding reveals defendant did intelligently and competently waive counsel. Later in the same proceeding the trial judge provided the accused with a second opportunity to reconsider his wishes, yet he again waived counsel. See People v. Dunn (1968), 380 Mich. 693.
An examination of the court record indicates defendant was served with a notice of the alleged charges of probation violation in compliance with *408 CL 1948, § 771.4 (Stat Ann 1954 Rev § 28.1134). The test is whether the alleged probation violator was served with written notice and the record indicates there was such service.
Affirmed.